Citation Nr: 0906885	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The Board notes that the Veteran originally filed a claim of 
service connection for a personality disorder in January 
1997, which was subsequently denied in an April 1997 rating 
decision.  The Veteran did not appeal that decision, and as 
such, the decision became final.  The Veteran sought to 
reopen his claim, and in an August 1999 rating decision, the 
RO found that no new and material evidence had been received 
to reopen the Veteran's claim of service connection for a 
personality disorder.  Again, the Veteran did not appeal and 
that decision also became final.  The Veteran filed a claim 
for service connection for depression in March 2004.  

The United States Court of Appeals for the Federal Circuit 
has held that a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The Board finds that although the Veteran had been 
diagnosed as having depression prior to the April 1997 and 
August 1999 rating decisions, the record does not reflect 
that the RO considered the Veteran's depression diagnosis 
when rendering its decisions.  Thus, the Veteran's claim of 
service connection for depression is considered a new claim 
for benefits.  

In March 2008, the Board remanded the Veteran's claim for 
further evidentiary and procedural development.  The 
requested action was taken and the case is appropriately 
before the Board for review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not currently shown to have depression 
attributable to his period of active duty.

3.  The Veteran is not currently shown to have alcoholism 
attributable to his period of active duty or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Depression was neither caused nor worsened in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  Alcoholism, as secondary to depression, was not caused or 
worsened by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and April 2008, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial May 2004 notice was given prior to the 
appealed AOJ decision, dated in October 2004.  The May 2004 
letter, however, did not include notice of the evidentiary 
requirements for a secondary service connection claim.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
updated notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in April 2008 and a Supplemental 
Statement of the Case was issued subsequent to that notice in 
September 2008, the Board finds that notice is pre-decisional 
as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  In fact, in 
an October 2008 communication to VA, the Veteran indicated 
that he had no additional evidence to submit in support of 
his claims.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

38 U.S.C.A. §§ 105(a), 1131 preclude compensation where the 
"disability is a result of a veteran's own willful 
misconduct or abuse of alcohol or drugs."  The Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Disability compensation may be paid for an alcohol abuse 
disability that is due to a service-connected disability.  
Id.  Such compensation is only available where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful misconduct.  Id.  

The Veteran contends that his depression had its onset during 
service and his alcoholism is secondarily related to his 
depression.  He related that he had difficulty adjusting to 
the conditions of service, which prompted his depression and 
alcoholism.  He recalled poor communication skills in the 
military, and his physical and mental ailments prevented him 
from fully performing his in-service duties.  

In August 1981, the Veteran underwent an in-service 
psychiatric evaluation.  The Veteran reported easily losing 
his temper and becoming violent upon intoxication.  He 
advised that he was a loner and had no significant friends.  
The Veteran related being unmotivated with his in-service 
job.  The Veteran was not found to have a psychotic or 
thought process disorder, nor did he need to undergo 
psychiatric treatment or hospitalization.  He was diagnosed 
as having schizoid personality disorder.  The Veteran was 
subsequently discharged from service due to his inability to 
adapt to military service or due to substandard performance.  
No further references were made to any mental health 
treatment while in service or upon service separation.  

The evidence of record reflects that the Veteran was first 
diagnosed as having depressive disorder in June 1996 after a 
suicide attempt and has since undergone treatment for various 
psychological disabilities.  At that time he was also 
diagnosed as having alcohol abuse disorder, antisocial 
personality disorder and avoidant personality disorder.  The 
following month, his stressors were noted as including 
problems related to his social environment, occupation, 
housing and economics.  In a July 1996 private treatment 
record, the Veteran advised that he had been feeling 
depressed since 1986.  These treatment records, however, are 
devoid of any relationship between the Veteran's current 
depression and alcoholism diagnoses and his service.  

The Veteran has undergone VA mental health treatment for his 
depression since 1998.  Also, in a January 2004 Texas 
Department of Human Services medical examination, the Veteran 
was diagnosed as having major depressive disorder.  Again, 
there was no opinion given as to whether the Veteran's 
currently diagnosed depression had its onset during service.  

Pursuant to the Board's March 2008 remand directive, the 
Veteran underwent a VA examination in August 2008.  His Axis 
I depression diagnosis was confirmed and his alcohol 
dependence was noted to be in partial remission.  His Axis IV 
stressors were noted to be limited resources, inability to 
work, and a limited family support system.  The Veteran 
reported that while in the Navy, his father passed away and 
his mother experienced a nervous breakdown.  He attributed 
his subsequent dysfunction and discharge from service due to 
these incidents.  Following review of the claims file, the 
examiner indicated that the Veteran's exhibited depression 
symptoms, which had increased primarily during the time that 
he experienced increased headaches and pain in his back.  The 
headaches and back pain started mostly in the 1990s with the 
onset of increasing depressive symptoms.  He reported that 
with the back pain, he would have low energy and motivation, 
and this would cause him to become depressed.  The Veteran 
further reported that as his pain in the back and head 
increased, he would self-medicate with alcohol.  

The examiner opined that the Veteran's current depression was 
not likely to have originated during service as it began to 
significantly increase when the Veteran experienced 
increasing pain in the 1990s.  Further, the examiner 
indicated that the Veteran's alcoholism was not primarily 
caused by his depression; rather it was secondary to his 
reported physical pain.  There is no opinion to the contrary.

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for either 
depression or alcoholism, to include as secondary to 
depression.  Although the Veteran underwent a psychiatric 
consult in service, he was not shown to have depression, and 
was, instead, noted to have a personality disorder.  He was 
first diagnosed as having depression in 1996-nearly 15 years 
following discharge from service.  Additionally, the August 
2008 VA examiner indicated that the Veteran's depression and 
alcoholism were not caused or worsened by service, but were 
attributable to his complaints of nonservice-connected back 
pain and headaches with their onset in the 1990s.  

As such, the Veteran's claim of service connection for 
alcoholism on a primary basis is denied as his alcoholism was 
a result of his willful misconduct, and the Veteran is not 
service connected for the underlying claim of service 
connection for depression to warrant service connection for 
alcoholism on a secondary basis.  Absent a competent medical 
opinion linking the Veteran's currently diagnosed depression 
and alcoholism to service, or to a service-connected 
connected disability, the preponderance of the evidence is 
against the Veteran's claims, and service connection must be 
denied.  


ORDER

Service connection for depression is denied.

Service connection for alcoholism, to include as secondary to 
depression, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


